234 F.3d 415 (9th Cir. 2000)
TRUSTEES OF THE DIRECTORS GUILD OF AMERICA-PRODUCER PENSION BENEFITS PLANS, a collectively bargained, joint-trusteed labor-management trust, Plaintiff-Appellee,v.SUZANNE R. TISE, an individual, Defendant-Appellee,CYBELE TISE-MYERS, an individual; CHLOE TISE-MYERS, an individual, Defendants,andYVONNE CURRY, an individual, Defendant-Appellant.TRUSTEES OF THE DIRECTORS GUILD OF AMERICA-PRODUCER PENSION BENEFITS PLANS, a collectively bargained, joint-trusteed labor-management trust, Plaintiff-Appellant,v.SUZANNE R. TISE, an individual, Defendant-Appellee,CYBELE TISE-MYERS, an individual; CHLOE TISE-MYERS, an individual, Defendants,andYVONNE CURRY, an individual, Defendant-Appellee.
Nos. 96-16799, 96-16994
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Argued and Submitted July 6, 2000Filed December 6, 2000
NOTE: SEE AMENDED OPINION AT 255 F.3D 661